UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4321


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCO HUERTA-LOYA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Arenda Wright Allen,
District Judge. (4:11-cr-00070-AWA-TEM-1)


Submitted:   October 24, 2012             Decided:   November 6, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed and remanded by unpublished per curiam opinion.


Fernando Groene, FERNANDO GROENE, PC, Williamsburg, Virginia,
for Appellant. Neil H. MacBride, United States Attorney, Andrew
L. Creighton, Special Assistant United States Attorney, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             After      pleading    guilty         to   falsely     claiming         to    be    a

United States citizen, in violation of 18 U.S.C. § 911 (2006),

Marco    Huerta-Loya       was     convicted         following      a    jury    trial          of

aggravated        identity       theft,        in       violation       of      18        U.S.C.

§ 1028A(a)(1), (c) (2006), and sentenced to twenty-four months

and one day in prison.              On appeal, Huerta-Loya challenges the

sufficiency of the evidence supporting his aggravated identity

theft conviction.         For the following reasons, we affirm.

             A    defendant        challenging           the    sufficiency          of     the

evidence “bears a heavy burden,” as reversal of a conviction is

limited to “cases where the prosecution’s failure is clear.”

United States v. Foster, 507 F.3d 233, 244-45 (4th Cir. 2007).

Generally, we will “sustain a guilty verdict that, viewing the

evidence     in   the    light    most    favorable        to   the     prosecution,            is

supported by substantial evidence.”                      United States v. Osborne,

514   F.3d   377,    385   (4th     Cir.       2008)     (internal      quotation         marks

omitted).        Further, we will “not review the credibility of the

witnesses and assume that the jury resolved all contradictions

in the testimony in favor of the government.”                           Foster, 507 F.3d

at 244-45.

             To establish a violation of 18 U.S.C. § 1028A(a)(1),

the     Government      must     prove     a       defendant    (1)      unlawfully         and

knowingly transferred, possessed, or used, (2) another person’s

                                               2
means    of        identification,        (3)    during          and    in     relation         to    a

qualifying predicate felony offense, in this case, Huerta-Loya’s

false claim          of   United    States       citizenship.                United      States      v.

Abdelshafi, 592 F.3d 602, 607 (4th Cir. 2010).                                “For purposes of

18 U.S.C. § 1028A(a)(1), a means of identification is . . . any

name or number that may be used, alone or in conjunction with

any other information, to identify a specific individual.”                                        Id.

at 607 n.3 (internal quotation marks omitted); see also United

States    v.       Mitchell,       518    F.3d       230,       233-34       (4th     Cir.      2008)

(explaining           differences          between          unique            and        non-unique

identifiers).

               A    conviction      for    aggravated           identity       theft       requires

proof that the defendant knew that the means of identification

at issue actually belonged to a real person.                                Flores-Figueroa v.

United States, 556 U.S. 646, 657 (2009).                                    Huerta-Loya argues

that the evidence at trial failed to prove that he possessed

such     knowledge        because        nothing      indicated             that    he    had     the

opportunity or means to learn that the documents he possessed,

an authentic Social Security card and Texas birth certificate,

belonged to a real person.                We disagree.

               The     Government’s         agent       testified            that     Huerta-Loya

spoke    and       understood      English       well       and,       in    response        to      the

agent’s    questioning,          repeatedly           indicated         that        he   knew     the

documents      he     possessed      belonged        to     a    real       person.       Although

                                                 3
Huerta-Loya suggests that neither he nor the agent correctly

understood one another due to a language barrier, we must assume

that the jury resolved any evidentiary contradictions in the

Government’s favor.             Foster, 507 F.3d at 244-45.

              Moreover, evidence regarding the way in which Huerta-

Loya obtained and used the documents in question suggested that

he   knew    they        were    genuine.          For    example,     Huerta-Loya        paid

substantially        more       for    the   birth       certificate       and   the   Social

Security card, which the seller represented to be “very good

papers,” than he did for a Texas photo-identification card he

knew to be fraudulent.                 Such information supports a reasonable

inference that Huerta-Loya was aware that the more expensive

documents were genuine.                United States v. Gomez-Castro, 605 F.3d

1245, 1249 (11th Cir. 2010).                 The fact that Huerta-Loya paid the

going    rate      for    such    genuine      documents        in   the    area    where    he

purchased them strengthens such an inference.                               Likewise, the

documents       in   question,         which   were       printed     in    a    distinctive

manner      that     is    very       difficult     and     expensive       to     reproduce,

appeared authentic even to the untrained eye, further supporting

the conclusion that Huerta-Loya knew they were real.                                   United

States v. Miranda-Lopez, 532 F.3d 1034, 1040 (9th Cir. 2008).

              Additionally,            Huerta-Loya         admitted        that      he     had

successfully used the Social Security card to obtain employment,

again    suggesting        his    knowledge        that    it   was   genuine.         United

                                               4
States v. Holmes, 595 F.3d 1255, 1258 (11th Cir. 2010); Gomez-

Castro, 605 F.3d at 1249.                 Construing as we must the relevant

contradictory testimony in favor of the Government, the fact

that Huerta-Loya falsely claimed United States citizenship even

after the Government’s agent had seized the Social Security card

and the birth certificate also supports a reasonable finding

that    he    was     confident    in    the       documents’    authenticity.             Cf.

United       States    v.    Clark,     668    F.3d    568,   574      (8th       Cir.   2012)

(suspect’s          response      to     investigation           relevant          to      show

knowledge).           Accordingly,       we    conclude     that      the     evidence      was

sufficient       to     prove     that        Huerta-Loya       knew        the    means    of

identification he possessed belonged to a real person.

               Huerta-Loya also contends that the evidence failed to

establish       that    he     possessed       the    documents        in    question      “in

relation to” his false claim of United States citizenship.                                  In

United States v. Mobley, 618 F.3d 539 (6th Cir. 2010), the Sixth

Circuit relied upon Smith v. United States, 508 U.S. 223 (1993),

to read the “in relation to” language of 18 U.S.C. § 1028A(a)(1)

broadly, finding that it only required proof that the “means of

identification” facilitated or had the potential to facilitate

the    predicate       felony     offense.          Mobley,     618    F.3d       at    548-50.

Considering the use of analogous statutory language in 18 U.S.C.

§ 924(c)(1) (2006), we have interpreted “in relation to” in an

equally broad fashion, finding specifically that a firearm is

                                               5
carried in relation to a drug trafficking offense if it has the

effect     of    protecting          or   emboldening          the    defendant     in    the

commission of his crime.                  United States v. Lipford, 203 F.3d

259, 266 (4th Cir. 2000).                 Our review of the record leads us to

conclude    that       the    evidence       established        the    “in    relation    to”

element.

            First,          viewing       the       evidence     in     the    light      most

favorable       to    the    Government,        the    documents       had    already    been

recovered by the Government’s agent at the time Huerta-Loya made

his false claim of citizenship, thus permitting the conclusion

that they emboldened Huerta-Loya’s violation of 18 U.S.C. § 911

by serving as an immediate means of corroborating his deceptive

statements.          Further, the evidence established that Huerta-Loya,

who was at work aboard a fishing vessel when initially detained,

kept the birth certificate and the Social Security card close at

hand and readily available.                 On these facts, we conclude that a

reasonable       juror       could    have      found    that        Huerta-Loya    did    so

because the documents would be helpful should he find himself in

the exact predicament he in fact faced, the necessity that he

quickly     dispel       suspicions        regarding       his        citizenship      during

unexpected investigations by immigration officials.                             Cf. United

States v. Mitchell, 104 F.3d 649, 654 (4th Cir. 1997) (firearm

is not carried “in relation to” a drug crime when its presence

is the product of accident or coincidence).

                                                6
          Accordingly, we affirm the district court’s judgment.

The written judgment, however, erroneously reflects that Huerta-

Loya was found guilty by a jury of both Counts one and two.    We

remand to the district court for correction of the judgment,

pursuant to Fed. R. Crim. P. 36, to reflect that Huerta-Loya

pled guilty to Count one and was found guilty by a jury on Count

two.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                            AFFIRMED AND REMANDED




                                7